DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 12-22 are pending wherein claims 13 and 19 are amended and claims 1-11 are canceled. 

Terminal Disclaimer
The terminal disclaimer filed on October 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,920,292 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Previous Rejections
	The previous rejection of claims 12-13 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,920,292 is withdrawn in view of the terminal disclaimer filed on October 15, 2021. The previous rejection of claim 17 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,920,292 in view of Yonetsu et al. (US 2012/0038532) is withdrawn in view of the terminal disclaimer filed on October 15, 2021. 

Allowable Subject Matter
Claims 14-16 are allowable for the reasons set forth in the Office Action of September 22, 2021. 
Claims 18-22 are allowable for the reasons set forth in the Office Action of September 22, 2021. 

s 12-13 and 17 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 12, the art prior art to U.S. Patent No. 10,920,292 does not disclose or adequately suggest an FeNi ordered alloy powder comprising: an L10 order crystal structure; and a regularity defined by S, which is equal to or higher than 0.5, wherein: the regularity is defined by a X ray measurement. The closest prior art to Hayashi et al. fails disclose an FeNi ordered alloy comprising L10 order crystal structure and a regularity defined by S, which is equal to or higher than 0.5 and since Hayashi et al. in Figure 2 teaches an intermediate product of (Fe, Ni)4, which is different from the intermediate product of FeNiN, the ratio of iron and nickel to nitrogen in Hayashi et al. would be 4:1 whereas the composition of FeNiN has a ratio of iron and nickel to nitrogen of 2:1 and the regularity of the FeNi ordered alloy of Hayashi et al. would be 0.33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/               Primary Examiner, Art Unit 1759